The motion for rehearing, as well as the application for writ of error, seek to raise some questions that do not appear to have been presented by assignments of error.
These were properly disregarded by the Court of Civil Appeals, and must be by this court, without intimating any opinion that if fully considered any other result than that reached by the Court of Civil Appeals could legally have been arrived at.
The questions passed upon were properly decided, although the application made of some cases cited may not have been strictly correct.
The application for writ of error will be refused.
Application refused.
Delivered March 9, 1893. *Page 432